Citation Nr: 1638633	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial assistance in the purchase of a specially adapted automobile or other conveyance.

2.  Entitlement to adaptive equipment for a 2013 Dodge Avenger.  

2.  Entitlement to service connection for sleep apnea.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to January 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran requested a Board hearing on his July 2014 Form 9.  The Veteran subsequently withdrew his request for a hearing.  See August 2014 hearing request response; May 2015 report of contact.  

Internet articles were associated with the record after the statement of the case (SOC) was issued.  This evidence is not pertinent to the issue decided herein, so there is no need for the RO to consider this evidence before the Board decides the appeal.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claims for service connection for sleep apnea and adaptive equipment for a 2013 Dodge Avenger are addressed in the REMAND section that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran was awarded reimbursement for adaptive equipment in October 2011.

2.  The Veteran's service-connected disabilities have not resulted in the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in the purchase of a specially adapted automobile or other conveyance have not been met.  38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. § 3.808 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available VA treatment and examination records and post-service medical evidence identified by the Veteran have been obtained, including records associated with Social Security Administration disability benefits.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.   

Accordingly, the Board will address the merits of the appellant's appeal.

II. Procedural Background

In July 2004, VA received a VA form 21-4502, application for automobile or other conveyance and adaptive equipment, based on the purchase of a 2004 Dodge Durango.  That application was denied in a March 2005 rating decision.  In September 2006, the Veteran submitted an informal claim for an automobile allowance due to loss of use of the lower extremities, back, and hip.  He did not submit a VA form 21-4502.  This claim was denied in a March 2008 rating decision.  In the March 2008 rating decision, the RO considered entitlement to eligibility for financial assistance in the purchase of an automobile or other conveyance and entitlement to necessary adaptive equipment.  In an August 2008 statement, the Veteran indicated disagreement with the denial of adaptive equipment based on ankylosis of the left knee.  In June and October 2011, the Veteran filed VA form 21-4502s.  The October 2011 form 21-4502 reveals the Veteran's history that adaptive equipment was provided in October 2011 for a 2004 Dodge Durango and that adaptive equipment was required for a 2005 Ford Expedition.  The form 21-4502 further reveals that the Veteran was reimbursed for adaptive equipment.  

The Board construes the October 2011 reimbursement as a full grant of the 2006 claim with regard to entitlement to adaptive equipment.  There is no indication of additional monies owed for adaptive equipment for a conveyance owned by the Veteran at the time of the 2006 claim.  The Board finds that that matter of entitlement to eligibility for financial assistance in the purchase of an automobile or other conveyance remains at issue.  

III. Legal Criteria

A certification of eligibility for financial assistance in the purchase of an automobile or other conveyance is provided in cases where the veteran has established entitlement to compensation for a service-connected disability, which results in either (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) the permanent impairment of vision of both eyes with the following status: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity or more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 in the better eye; or (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips. 38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2016).

A specific application for financial assistance in purchasing a conveyance is required which must contain a certification by the claimant that the conveyance will be operated only by persons properly licensed.  The application will also be considered as an application for the adaptive equipment to insure that the claimant will be able to operate the conveyance in a manner consistent with safety and to satisfy the applicable standards of licensure of the proper licensing authorities.  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350 (a)(2)(i), 4.63.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  38 C.F.R. § 4.63(a).

Diagnostic Code 5256 rates ankylosis of the knee.  The rating code provides a 60 percent rating for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  A 30 percent rating is provided for favorable ankylosis, angle in full extension or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5275 rates shortening of bones of the lower extremity from 10 to 60 percent disabling.  A 50 percent rating is warranted for a shortening of at least 3.5 inches.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

After consideration of the evidence, the Board finds the Veteran has not been eligible for financial assistance in the purchase of an automobile or other conveyance.  Service connection is not in effect for any eye or hand disability and there is no indication, to include history, of impairment of vision or functional impairment of a hand due to a service-connected disability.  Service connection is in effect for lower extremity disabilities, including a foot disability.  However, there is no competent evidence of loss of use of a foot due to the service-connected foot disability and/or other service-connected disabilities, notably the service-connected left and right knee disabilities.  

Initially, the Board finds there is no evidence of actual loss of use of a foot:  the Veteran maintains function of each foot.  The Board further finds there is no effective loss of use due to the service-connected knee disabilities.  Although the evidence indicates that the left knee has been ankylosed since a November 1990 fusion, the record indicates that the left knee fusion did not result in "extremely unfavorable" ankylosis; the evidence indicates that the knee was fused between 0 and 10 degrees of flexion, which is considered favorable ankylosis under Diagnostic Code 5256.  See, e.g., May 1993 VA treatment record; March 1995, October 1998, and September 2009 VA examination records.  

Furthermore, there is no competent evidence of ankylosis of another major joint of the left lower extremity or any major joints of the right lower extremity, and the evidence does not suggest a shortening of a lower extremity at least 3.5 inches.  In this regard, the Board notes that the Veteran has maintained motion in the other major joints of the lower extremities and that an October 1998 VA examiner characterized the leg length discrepancy as "mild" and a July 2012 VA examiner found there was no leg length discrepancy.  After consideration of Diagnostic Code 5275, the Board finds a leg length discrepancy of 3.5 inches is a significant discrepancy, more severe than "mild."  Thus, based on the 1998 VA examiner's characterization of the shortening as "mild," and the absence of any other clinical finding of a shortening, the Board finds the Veteran does not have a shortening of a lower extremity of at least 3.5 inches.  

In sum, the Board finds the criteria for financial assistance in the purchase of a specially adapted automobile or other conveyance have not been met.  
 

ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of a specially adapted automobile or other conveyance is denied.  


REMAND

Regarding the claim for service connection for sleep apnea, additional pertinent evidence was received after the RO's most recent consideration of the claim.  The Veteran has not waived his right to have this evidence initially considered by the originating agency.  Therefore, a remand for that purpose is warranted.

In addition, based on the Veteran's contention that his sleep apnea is secondary to weight gain associated with his service-connected orthopedic disabilities or medication prescribed for his service-connected orthopedic disabilities, a medical opinion addressing the etiology of the sleep apnea is warranted.  

Regarding the claim of entitlement to adaptive equipment for a 2013 Dodge Avenger, the record includes a notice of disagreement with a December 2015 decision that reportedly denied this benefit.  The record does not include a statement of the case or a copy of the December 2015 rating decision, and it is unclear whether the matter remains pending.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO or the Appeals Management Center (AMC) to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Issue a statement of the case on the issue of entitlement to adaptive equipment for a 2013 Dodge Avenger, if the matter remains pending.  The appellant must be informed of the criteria for perfecting the appeal.  If the appellant perfects an appeal, ensure that all indicated development is completed before the issue is returned to the Board for appellate action.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the claim for service connection for sleep apnea.

3.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the sleep apnea is etiologically related to the Veteran's active service; was caused by service-connected disability or disabilities, including medications prescribed for service-connected disabilities and weight-gain caused by the service-connected disabilities; or permanently worsened by the service-connected disability or disabilities, including medications prescribed for the service-connected disabilities and weight gain caused by the service-connected disabilities.  

The rationale for the opinion(s) must be provided, with consideration of the articles submitted in July 2014 that link sleep apnea and opioid use, the provisional diagnosis in May 2000, and the June 2004 sleep study.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue of entitlement to service connection for sleep apnea with consideration of the evidence associated with the record after the statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


